DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-2, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, 58-59, and 62-66 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1 and 19 are amended.  Claims 3-5, 7-9, 11-13, 15-18, 20-21, 24-34, 36-38, 42-54, 57, and 60-61 are cancelled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 Jul. 2022 has been considered by the examiner.

 Response to Amendment
	The amendments filed on 24 Aug. 2022 have been entered.

Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, 58-59, and 62-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (WO 2018/024642 A1; filed 28 Jul. 2017), in view of Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015) and Berndt et al. (US 2016/0184465 A1; published 30 Jun. 2016) for the reasons cited in the Office action filed on 27 May 2022.

Applicants Arguments
	Applicants assert that Mercier mentions that the composition can contain pharmaceutically acceptable diluents, carriers, and excipients but do not mention the use of stabilizers or that the compound of formula (I) needs stabilization.  There is no disclosure by Kroth or Mercier that compound of Mercier’s formula (I) is in need of stabilization or in need of an antioxidant.  The compound of Mercier’s formula (I) and the compound of Berndt’s formula (I) have completely different structures.  Berndt’s disclosure provides no motivation for one of ordinary skill in the art to include ascorbic acid in a diagnostic composition containing a completely different radiopharmaceutical compound.  Berndt’s disclosure provides no suggestion to as to an amount of ascorbic acid to include in the diagnostic composition containing a completely different compound.  Gobbi did not disclose compound 9 as being susceptible to radiolysis.  Gobbi’s silence on the issue strongly implies and conveys that radiolysis is not an issue for compound 9.  It is clear that even in Unigene Labs., Inc v. Apotex, Inc. case where examples of a reference contain the combination of several components of a composition, the analysis starts by a reference composition where reason for the modification thereof has to be present.  Merely piecing together a composition from the prior art disclosure, even where the disclosure is very close and is even exemplified is not adequate for establishing obviousness where the rationale for specific modification was lacking.  

Applicant's arguments filed 24 Aug. 2022 have been fully considered but they are not persuasive. Applicants arguments regarding Gobbi are moot because Gobbi, who does not disclose a compound of formula I, is not being applied in any rejection of claims.  Mercier teaches compounds of formula (I) 
    PNG
    media_image1.png
    145
    301
    media_image1.png
    Greyscale
 and Mercier teaches that any F of the formula may be 18F.  Mercier teaches pharmaceutical compositions comprising a detectable amount of a compound of formula I in combination with a pharmaceutically acceptable carrier or diluent.  Kroth and Mercier do disclose or suggest that Mercier’s compound of formula (I) wherein F is 18F is in need of stabilization or antioxidant.  Kroth teaches composition for tau imaging wherein the compositions contain a 18F-labeled compound.  Kroth teaches that such compositions can contain pharmaceutically acceptable stabilizers or antioxidants such as ascorbic acid.  It is understood from Kroth that ascorbic acid prevents the radiolytic or oxidative degradation of the 18F-labeled compound.  Mercier’s compound of formula I wherein F is 18F contains an 18F and hence a person of ordinary skill in the would have understood that it would have been advantageous to add ascorbic acid to Mercier’s composition containing a compound formula I wherein F is 18F.  A recognized advantage is the strongest reason to combine.  An implicit motivation to combine exists when the combination of references results in a product that is more desirable.  A person of ordinary skill in the art would have been motivated to modify Mercier’s composition containing a compound of formula I wherein F is 18F in combination with a pharmaceutically acceptable carrier or diluent by adding ascorbic acid because it would have been expected to advantageously prevent radiolytic or oxidative degradation of the compound thereby resulting a more desirable composition.  Differences in concentration will not support patentability of the subject matter encompassed by the prior art unless there is evidence indicating that the concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Berndt provides addition motivation to modify Mercier’s composition containing a compound of formula I wherein F is 18F in combination with a pharmaceutically acceptable carrier or diluent.  Berndt compounds containing 18F are structurally different than Kroth’s compounds containing 18F and Berndt teaches the addition of ascorbic acid to the compositions containing the compounds containing 18F.  Berndt teaches that ascorbate/ascorbic acid prevents decomposition by radiolysis.  At high levels of radioactivity, decomposition of the radiotracer due to radiolysis processes might be an issue.  An advantage of Berndt’s HPLC solvent mixture containing ascorbic acid is that all constituents are well tolerated as part of the formulation.  Re-formulation to remove constituents of the HPLC solvent is no longer required.  
Mercier contains a base composition of a compound of formula I wherein F is 18F in combination with a pharmaceutically acceptable carrier or diluent.  Mercier’s composition comprising a compound of formula I wherein F is 18F does contain a radiolysis inhibitor.  Mercier’s composition comprising a compound of formula I wherein F is 18F is susceptible to radiolysis at high levels of radioactivity.  
The claimed invention supplemented Mercier’s composition comprising a compound of formula I wherein F is 18F in combination with a pharmaceutically acceptable carrier or diluent by adding water, ethanol and ascorbic acid.  This enabled an improved shelf-life and high chemical purity after storage.
The addition of ethanol, water, and ascorbic acid to a radiopharmaceutical composition containing 18F is a known technique from the prior art.  Berndt teaches the addition of ascorbate/ascorbic acid as a technique for reducing radiolysis at high levels of radioactivity.  In addition, Berndt teaches HPLC purification using an HPLC solvent comprising water, ethanol, and ascorbic acid.  Both techniques are applicable to composition comprising a compound of formula I wherein F is 18F.  Mercier’s composition comprising a compound of formula I wherein F is 18F is radioactive and susceptible to radiolysis.  Mercier’s composition comprising a compound of formula I wherein F is 18F requires HPLC purification.  One of ordinary skill in the art would have recognized that the addition of ascorbic acid to Mercier’s composition comprising a compound of formula I wherein F is 18F would result in the improved shelf-life and high purity after storage at high levels of radioactivity since the addition of ascorbic acid to composition containing 18F is known to reduce radiolysis at high levels of radioactivity.


Claim(s) 1-2, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, 58-59, and 62-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (WO 2018/024642 A1; filed 28 Jul. 2017), in view of Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015) and Berndt et al. (US 2016/0184465 A1; published 30 Jun. 2016), in further view of Cyr et al. (WO 2011/147762 A2; published 1 Dec. 2011) for the reasons cited in the Office action filed on 27 May 2022.

Applicants Arguments
	Applicants assert that Cyr discloses the addition of thiosulfate and/or ascorbate of more complex radiopharmaceuticals to reduce radiolytic cleavage.  The mentioned preferred range is for a very specific radiopharmaceutical, i.e. 131I-L19-SIP, which is a different compound.  Cyr provides no suggestion to use as a stabilizer in a composition containing 9H-pyrrolo-dipyridine.

Applicant's arguments filed 24 Aug. 2022 have been fully considered but they are not persuasive. Mercier, Kroth, and Berndt are not deficient for the reasons discussed above.  Cyr teaches the concentrations of ascorbate/ascorbic used in radiopharmaceutical compositions.  Cyr teaches radiopharmaceuticals in general including radiopharmaceuticals which are labeled with 18F.  Cyr teaches that stabilizers are often employed in radiopharmaceutical compositions to counteract the effects of autoradiolysis and maximize the drug substance stability.  According to Cyr the preferred concentration of sodium ascorbate/ascorbic acid is 25-100 mg/mL.  A person of ordinary skill would understood from Cyr that 25-100 mg/mL of sodium ascorbate/ascorbic acid can be used in the radiopharmaceutical compound made obvious by Mercier, Kroth, and Berndt.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618